IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 365A15

                                Filed 15 April 2016
ATLANTIC COAST PROPERTIES, INC., a Delaware Corporation,
              Petitioner
             v.
ANGERONA M. SAUNDERS and husband, ALGUSTUS O. SAUNDERS, JR.,
LUCY M. TILLETT, PATRICIA W. MOORE−PLEDGER, GENEVIVE M.
GOODMAN, LYNETTE C. WINSLOW, and CARLTON RAY WINSLOW,
             Respondents


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 777 S.E.2d 292 (2015), reversing and

remanding an order entered on 29 May 2014 by Judge J. Carlton Cole in Superior

Court, Currituck County. Heard in the Supreme Court on 21 March 2016.


      Hornthal, Riley, Ellis & Maland, LLP, by M. H. Hood Ellis, for petitioner-
      appellee.

      Vandeventer Black LLP, by Norman W. Shearin, for respondent-appellants.


      PER CURIAM.


      AFFIRMED.